Citation Nr: 1524015	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1963 to February 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision issued by the RO in St. Louis, Missouri.  In March 2012, the Veteran filed a notice of disagreement with the February 2012 decision.  The RO issued a statement of the case (SOC) in November 2013, and the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals that, with the exception of a February 2014 Informal Hearing Presentation (IHP) from his representative, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file currently contains no documents.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Veteran contends that his service-connected disabilities-specifically, residuals of prostate cancer, diabetes mellitus, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity-prevent him from securing and maintaining substantial gainful employment.  The Veteran's primary contention is that his prostate cancer residuals, in particular-which include voiding dysfunction (incontinence) and require him to wear and change absorbent pads up to seven times a day-prevent him from performing any type of employment.  Reportedly, the Veteran requires continual access, often on an emergency basis, to a restroom.  

The Board notes that the prostate cancer residuals, alone, are rated as percent as 60 percent disabling, and that his combined ratings (for this and other service-connected disabilities) are 60 percent from February 23, 2004, 70 percent from February 8, 2010, and 80 percent from May 31, 2011.  Hence, the percentage requirements for a schedular TDIU are met.  See 38 C.F.R. § 4.16(a) (2014).  

In October 2011, the Veteran underwent a VA examination in connection with his TDIU claim.  At that time, the examiner found that the Veteran's prostate cancer did not prevent him from working, as it was no longer present.  The examiner also explained that, while the severe stress and urge incontinence prevented the Veteran from performing any job that required physical labor, such did not prevent him from working in a sedentary position.  In addition, the VA examiner opined that the Veteran's service-connected diabetes mellitus and bilateral diabetic neuropathy would not prevent him from performing sedentary work.  The examiner also concluded that the Veteran's service-connected erectile dysfunction did not affect his employability. 

In his November 2013 substantive appeal, the Veteran indicated he was in constant fear of having an accident.  He indicated that he would not be able to work with the public, as he would need to quickly take leave and find a restroom due to his incontinence. 

In a November 2013 written statement, the Veteran's wife described observing worsening symptoms of the Veteran's service-connected disabilities.  She described how he was no longer able to continue performing volunteer work, due to an inability to stand for long periods of time because of pain in his extremities.  She also described tending to the increased pain experienced by the Veteran in his lower extremities.  In addition, the Veteran's wife indicated the Veteran's incontinence had worsened to the point where he was no longer spend long periods of time away from home due to the fact that he had to change his absorbent pads even more frequently than before.

The Board notes that in the February 2014 IHP, the Veteran's representative indicated that, because of the issues concerning the Veteran's incontinence, the Veteran was unable to perform not only physical labor, but also any sedentary work.  

Although the record includes medical comment as to the impact of the Veteran's individual, and some combined, service-connected disabilities on his employability, further examination and medical opinion which clearly address the functional effects of both individual and all combined service-connected disabilities are needed to resolve the claim for a TDIU-particularly in light of the possible increase in severity of the Veteran's disabilities since his last VA examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that that ultimate question of whether a veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), here, a remand of the claim for further medical findings as to the functional effects of individual, and combined, service-connected disabilities is warranted.

Accordingly, the AOJ should arrange for the Veteran to undergo a VA general medical examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU, which is considered a claim for increase   See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent VA medical facility

Prior to undertaking the above-noted development, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

A review of the file shows the Veteran receives his primary medical treatment through the VA Medical Center (VAMC) in Kansas City, Missouri.  Currently the file contains medical records dated through December 2011.  As such, medical records from the Kansas City VAMC, dated since December 2011, should be sought on remand.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA general examination by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and a review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently, residuals of prostate cancer, diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and erectile dysfunction-on his ability to perform the activities of daily living, to include the physical acts required for gainful employment.

If no single service-connected disability is, or no bilateral service-connected disabilities are, alone, deemed to significantly impair performance of the activities of daily living, to include employment, the physician must address  the combined functional effects of all service-connected disabilities on the Veteran's activities of daily living, to include the physical acts required for gainful employment.  

In responding to the above, the physician must consider and discuss all pertinent medical and other objective evidence (to include the opinions expressed in the October 2011 VA examination report), as well as all lay assertions advanced by the Veteran and on his behalf (to particularly include the Veteran's and his representative's assertions that the Veteran residuals of prostate cancer with incontinence, in particular, preclude even sedentary employment).

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU.

If the Veteran fails to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




